DISSENTING OPINION BY
Senior Judge COLINS.
I must respectfully dissent. The Trial Court did not hold an evidentiary hearing, because there were no contested facts. As indicated by the Trial Court, accepting everything alleged by Pascal, Pascal must lose as a matter of law.
On appeal to this Court, Pascal argues that she was denied an opportunity to litigate the factual issues raised by her objections, but points to no specific issue of fact upon which she believes the Trial Court erred. However, in her brief to the Trial Court, although she acknowledged that certified mail notice of the upset sale was sent and notice of sale was posted on the property, Pascal contended that the Bureau did not provide proof of mailing by first class mail, and that the posting on the front porch railing of the Property was inadequate to advise her, or the general public, of the upset tax sale. With regard to the judicial sale, in her brief to the Trial Court, Pascal does not dispute that service was made by the sheriff upon Pascal’s mother, Yolande Francois, at 104 Walnut Street, Beach Haven, Pennsylvania; however, Pascal asserts that the personal service to her mother provided by the sheriff was not valid notice as required by law.1 Pascal acquired sole title to the Property by virtue of a May, 2012 divorce settlement. The Walnut Street address is the same address certified as her address on the May, 2012 deed to the Property (Exhibit A to the Bureau’s brief in opposition.) The trial court ruled that, assuming Ms. Francois could not speak English, service upon an adult female relative at the residence was sufficient.
The Trial Court found not only that the Bureau complied with the notice provisions,2 but also found specifically that Pas*319cal had actual notice of the upset tax sale, as a result of her June, 2012 contact with the Bureau and agreement to make tax payments pursuant to a payment plan to stay the sale. That fact by itself bars Pascal’s claim of insufficient notice of the upset tax sale, even if there was not full compliance with the notice requirements. Cruder v. Westmoreland County Tax Claim Bureau, 861 A.2d 411, 415 (Pa.Cmwlth.2004). In Cruder, this Court held that an agreement to resolve an outstanding balance demonstrated implied actual notice of an impending tax sale, rendering strict compliance with the statutory notice requirements waived. 861 A.2d at 415. With regard to the judicial sale, the Trial Court found that the Bureau complied with the notice requirements, noting specifically that the petition and rule were personally served upon Pascal’s mother at the address provided by Pascal.
The present appeal is dilatory, and I would affirm the trial court.

. In her brief to the Trial Court, Pascal stated that although she had lived with her mother at the Walnut Street address for a time, at some point prior to the upset tax sale, Pascal returned to the Stephen Avenue address; her mother's primary language is not English; and her mother did not inform Pascal of the notice.


. Indeed, the Trial Court stated, as part of a section of its opinion titled "Factual Background,” that the Bureau had in fact sent a notice of sale via United States first class mail, with proof of mailing, and referenced Exhibit H of the Bureau's brief in opposition, which includes Pascal’s name and the address of the Property and bears the USPS mailing date stamp. (Opinion of the Trial Court at 2.)